NONPRECEDENTIAL DISPOSITION
                    To be cited only in accordance with Fed. R. App. P. 32.1



              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                 Submitted September 22, 2009
                                   Decided October 2, 2009

                                             Before

                              WILLIAM J. BAUER, Circuit Judge

                              KENNETH F. RIPPLE, Circuit Judge

                              DANIEL A. MANION, Circuit Judge

No. 09‐1722

UNITED STATES OF AMERICA,                             Appeal from the United States District
                  Plaintiff‐Appellee,                 Court for the Southern District
                                                      of Illinois.
       v.
                                                      No.  3:04‐cr‐30139‐GPM
JOSIAH COMPTON,
                      Defendant‐Appellant.            G. Patrick Murphy,
                                                           Judge.

                                           O R D E R

    Last year we affirmed Josiah Compton’s conviction for various drug‐related crimes but
vacated  his  sentence  of  360  months’  imprisonment  and  remanded  for  resentencing.    We
determined that the district court improperly included 197 kilograms of cocaine in Compton’s
relevant conduct calculation, resulting in an incorrect guideline range of 360 months to life, and
also advised the district court to consider the appropriate impact of Kimbrough v. United States,
128 S.Ct. 558 (2007), on Compton’s sentence.  United States v. Farmer, 543 F.3d 363, 372‐76 (7th
Cir. 2008).

   The district judge on remand corrected his calculation error and determined, as we did, the
proper  guideline  range  to  be  324‐405  months.    After  further  hearing  from  counsel  and
No. 09‐1722                                                                                            Page 2


Compton, and expressly considering the disparity in sentences between offenses involving
powder and crack cocaine under the guidelines, the district judge reduced Compton’s sentence
to a below guideline term of 200 months’ imprisonment.  Despite this substantial reduction,
Compton appeals his new sentence.

    Compton’s  court‐appointed  lawyers  determined  that  the  present  appeal  contains  no
nonfrivolous  issues  for  our  review  and  filed  the  required  Anders  brief  to  document  their
conclusion.  See Anders v. California, 386 U.S. 738 (1967), and United States v. Edwards, 777 F.2d
364 (7th Cir. 1985).  Compton filed a response to counsel’s Anders brief.  We have reviewed the
issues identified in both filings.  See United States v. Schuh, 289 F.3d 968, 973‐74 (7th Cir. 2002).
We have also reviewed the transcripts of both the original sentencing and the resentencing
hearings, and agree with counsel that there are no nonfrivolous issues for appeal.  

    Contrary to Compton’s claim, “the guidelines applicable to a resentencing are those that
were in force on the date of the original sentencing.”  United States v. Alexander, 553 F.3d 591,
592  (7th  Cir.  2009);  see  also  18  U.S.C.  §  3742(g)(1).    We  further  note  that  the  district  judge
considered  the  difference  between  crack  and  powder  cocaine  sentences,  agreeing  with
Compton’s  denouncement  that  the  disparity  is  “wrong”,  describing  the  disparity  as
“intolerable” and “unfair”.  He was not required, however, to go so far as to sentence Compton
on the basis of a one‐to‐one ratio.  See United States v. Scott, 555 F.3d 605,610 (7th Cir. 2009).  In
short, the district judge properly calculated the applicable guideline range, did not err in his
factual findings, and imposed a reasonable sentence well below the range after considering the
factors articulated in 18 U.S.C. § 3553(a).

    Compton’s sentence is AFFIRMED.  The motion to withdraw is GRANTED, and this appeal
is DISMISSED.